DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 11, 2020 has been entered.


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-14 and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al (US Patent Application Publication 2016/0171120) in view of Krishnamurthy (US Patent Application Publication 2005/0055334).


Claims 1 and 11: Buehler discloses a system and method for indexing data contained in a structured data structure, the system comprising:

identify a structured data structure path in a structured data structure comprising a plurality of data elements [0015]. [See at least “generating a path” for data elements such as at least feed, title, etc.]
	identify a first data element wherein the structured data structure path is followed to the first data element [0015]. [See at least “generating a path” for data elements such as at least feed, title, etc.]
create one or more patterns comprising at least a portion of the structured data structure path and one or more elements related to the first element [0015, 0027]. [See at least identifying same attribute names in a path.]

Buehler alone does not explicitly disclose a hasher configured to, for each of the one or more patterns, including at least one pattern that includes an element related to the first data element and at least a portion of the structured data structure path, create a hash; and an indexer configured to index created hashes in a hash index by correlating the hashes in the hash index with the structured data structure.
However, Krishnamurthy [0058-0060] discloses creating hashing patterns (i.e. paths) and indexing the hash path values.
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Krishnamurthy. One 
Claims 2 and 12: Buehler as modified discloses the system and method of Claims 1 and 11 above, and Krishnamurthy, for the same reasons as above further discloses wherein the structured data structure comprises an XML document [0058-0060].


Claims 3-4, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al (US Patent Application Publication 2016/0171120) in view of Krishnamurthy (US Patent Application Publication 2005/0055334) and further in view of Dettinger et al (US Patent Application Publication 2006/0004740).

Claims 3 and 13: Buehler as modified discloses the system and method of Claims 1 and 11 above and Dettinger further discloses wherein the structured data structure comprises a decision tree (Dettinger, [0010] wherein database relationship documents may be a number of different types).  Therefore it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to have combined the prior art references because this would allow the searching system to be applied to various database structures.
Claims 4 and 14:  Buehler as modified discloses the system and method of Claims 1 and 11 above and Dettinger further discloses wherein the structured data structure is a JSON document (Dettinger, [0010] wherein database relationship documents may be a number of different types).  Therefore it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to have combined the prior art references because this would allow the searching system to be applied to various database structures.
Claims 8 and 18: Buehler discloses a system and method of searching for data contained in a structured data structure, the method comprising:
receiving a query, wherein the query comprises a structured data structure path and a first data element wherein the structured data structure path is followed to the first data element [0030-0031]. [See at least a query with attributes that follows a path.]
creating one or more patterns comprising at least a portion of the structured data structure path the first data element [0015]. [See at least “generating a path” for data elements such as at least feed, title, etc.]
for each of the one or more patterns, including at least one pattern that includes at least a portion of the structured data structure path  [0015, 0027]. [See at least identifying same attribute names in a path.]

Buehler alone doesn’t disclose the rest of the limitations.
However, Krishnamurthy discloses:
and the first data element, creating a hash [0058-0060]. [See at least creating hashing patterns (i.e. paths).]  
looking up the created hashes in a hash index to identity one or more structured data structures, each data structure in the plurality of data structures comprising a plurality of data elements, correlated to the hashes [0058-0060]. [See at least identifying and indexing the hash path values.]

Dettinger [0053] further discloses identifying to a user the one or more structured data structures. [See at least a graphical query interface is described.]

Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Krishnamurthy and Dettinger. One would have been motivated to do so in order to identify where data is stored using less storage and then display identified data to a user.
Claim 20: Buehler as modified discloses the method of Claim 19 above, and Krishnamurthy further discloses wherein query comprises an XPath query [0035].


Claims 6-7, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al (US Patent Application Publication 2016/0171120) in view of Krishnamurthy (US Patent Application Publication 2005/0055334) and further in view of Millet (US Patent Application Publication 2007/0162481).

Claims 6, 16 and 21: Buehler as modified discloses the system and methods of Claims 1,11 and 18 above, but Buehler does not explicitly disclose wherein the first element comprises one or more structured data elements.
However, Millet [0046, 0048, 0061] discloses using and searching for structured elements such as tuples.
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Millet. One would have been motivated to do so in order to identify and search for specific structured data.
Claims 6, 16 and 22: Buehler as modified discloses the system and methods of Claims 1, 11 and 18 above, but Buehler does not explicitly disclose wherein the first element comprises one or more unstructured data elements contained in the structured data structure.
However, Millet [0046] discloses using and searching for at least full text, which is a form of unstructured data element contained in a structured data structure.
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Millet. One would have been motivated to do so in order to identify and search for specific structured data.


Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al (US Patent Application Publication 2016/0171120) in view of Krishnamurthy (US Patent Application Publication 2005/0055334) and further in view of Perisic (US Patent Application Publication 2005/0086215).

Claims 9 and 19: Buehler as modified discloses the system and method of Claims 8 and 18 above, but Buehler does not explicitly discloses wherein the front end is configured to provide a confidence level indicating a confidence that the one or more structured data structures match the query.
However, Perisic [0128] discloses identifying a matching structured object based on calculated scores (i.e confidence level).
Therefore, it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to modify Buehler with Perisic. One would have been motivated to do so in order to retrieve structured data.
Claim 10: Buehler as modified discloses the system of Claim 9, and Perisic further discloses wherein the confidence level is based on how similar the element related to the first data element is to the first data element [0128]. [Also see Krishnamurthy [0058-0060].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al (US Patent Application Publication 2014/0074851).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163